COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 TERRANCE T. GLENN,                                         No. 08-14-00092-CV
                                              §
                       Appellant,                               Appeal from
                                              §
 v.                                                         325th District Court
                                              §
 MONICA GLENN,                                            of Tarrant County, Texas
                                              §
                       Appellee.                           (TC # 325-481291-10)
                                              §

                                MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to

TEX.R.APP.P. 42.1(a)(1) because he no longer wishes to pursue the appeal. Appellant requests

that costs be taxed against the party incurring same. Appellee does not oppose the motion. We

grant the motion and dismiss the appeal.


August 13, 2014
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.